DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 3/2/2021.

Election/Restrictions
Applicant's election with traverse of Group I, Species A, claims 1, 2 and 4-8, in the reply filed on 3/2/2021 is acknowledged.  The traversal is on the ground(s) that the non-elect claims 13-19 correspondingly includes all limitations of claims 1-12.  This is not found persuasive because the claim 13 is recited for the crimping hand tool, and the claim 1 recites the crimping module, suited to the crimping hand tool. Also, claim 1 includes a limitation of a base, adapted to be moved along an axis and an adjustment member, disposed on the base and being rotatable about the axis, which are not recited in claim 13.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/2/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --CRIMPING MODULE--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “a base, adapted to be moved along an axis” as recited in line 3 renders the claim vague and indefinite. It is unclear as to what the axis is indicated. 
		The phrase “wherein the crimping hand tool is adapted to be applied by a force to drive the base after a cable and a connector are received in the crimping hand tool so as to crimp the cable and the connector together via the crimping member” as recited in lines 11-13 renders the claim vague and indefinite. The preamble of the claim requires “a crimping module”. However, portions of the body of the claim, such as “wherein the crimping hand tool is adapted to be applied by a force to drive the base after a cable and a connector are received in the crimping hand tool so as to crimp the cable and the connector together via the crimping member” as recited in lines 11-13 of claim 1 positively requires structural limitations drawn to the crimping hand tool. This inconsistency renders the scope of the claimed invention as being indefinite because the preamble is drawn to the crimping module alone. However, the body of the claim is drawn to the combination of the crimping module and the crimping hand tool. The structural limitations of the crimping hand tool does not breath life and meaning into the claim because patentabilty is relied upon the crimping module alone and not the combination of the crimping module and the crimping hand tool. 
	Accordingly, claims 1, 2 and 4-8 appear to require the combination of the crimping module and the crimping hand tool. It is noted that the claims can be drafted to recite the intended working environment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (PGPub 2018/0015599 A1).
	Chen teaches a crimping module, suited to a crimping hand tool, the crimping module comprising: a base (33), adapted to be moved along an axis as shown in Fig. 2; an adjustment member (361), disposed on the base and being rotatable about the axis as shown in Figs. 2 and 3; and a crimping member (35), movably assembled to the base along the axis, the crimping member penetrating and screwed with the adjustment member as shown in Figs. 2 and 3, wherein the adjustment member is adapted to be rotated about the axis to drive the crimping member to move along the axis as shown in Figs. 2 and 3, wherein the base has a first limiting structure (333), and the crimping member has a second limiting structure (a hole located on left side) fitted to the first limiting structure so that the crimping member moves along the axis only without rotating when being driven by rotation of the adjustment member as shown in Figs. 1-3 (see also paragraphs [0017] – [0019]).
	It is noted that since the scope of the claimed invention is the crimping module, the phrase “so as to adjust a position of the crimping member in the crimping hand tool” as recited in lines 9 and 10 of claim 1 and “wherein the crimping hand tool is adapted to be applied by a force to drive the base after a cable and a connector are received in the crimping hand tool so as to crimp the cable and the connector together via the crimping member” as recited in lines 11-13 of claim 1 are an intended use. 
	Re. claim 4: The base includes a first member (33), movably assembled to a body of the crimping hand tool along the axis (the intended use), and the first member has the first limiting structure (333); and a second member (21, 42), assembled to the first member, and the crimping member movably penetrates the first member and the second member along the axis, and the adjustment member is rotatably disposed at the second member about the axis as shown in Figs. 2 and 3 (paragraph [0019]).
	Re. claim 5: The second member has a third limiting structure (42), and the adjustment member is limited by the third limiting structure and rotates about the axis only without moving along the axis as shown in Figs. 3-5 (paragraph [0018]).

Allowable Subject Matter
Claims 2 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729